DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-6, 8-12, and 21-28 remain pending, and are rejected.
Claims 7 and 13-20 have been cancelled.
Claim 29 has been added, and is rejected.


Response to Arguments
Applicant’s arguments filed on 7/27/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 7/27/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the instant claims do not recite an abstract idea of a certain methods of organizing human activity, and integrate the idea into a practical application. Further arguments are made that the claims provide significantly more than the abstract idea and provide for an inventive concept. Arguments are made that patent-eligible subject matter has been amended into the claims, such as an artificial intelligence process.
Examiner respectfully disagrees. The claims are wholly directed to the process of determining what items to provide as suggestions to users, which is a commercial activity, and an abstract idea as certain methods of organizing human activity. The claims do effect computer functionality or improve a computer’s ability, but merely implement the abstract idea to be performed over a network, and recite a process for determining items to suggest for users. Even further, the Applicant’s specification describe the invention as providing shopping assistance and providing proactive assistance by projecting user needs for products (specification: [0026-0028]). As such, the abstract idea is not integrated into a practical application as the claims do not reflect an improvement in the functioning of a computer or technical field, implement a judicial exception with a particular machine, effect a transformation of reduction of a particular article to a different state or thing, or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. While the claims recite artificial intelligence, the artificial intelligence is not an active element of the claims, and is merely applied, as pre-solution activity, to provide an output. The claims are not directed to any functioning of the artificial intelligence, and is wholly directed to the abstract idea.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 7/27/2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. The Applicant’s amendments have overcome the prior art.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12 and 21-29 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-6, 8-12, and 29 are directed to a device, which is an apparatus. Claim 21-25 are directed to a non-transitory machine-readable medium, which is an article of manufacture. Claims 26-28 are directed to a method, which is a process. Therefore, claims 1-6, 8-12,and 21-29 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking Claim 1 as representative, claim 1 sets forth the following limitation reciting the abstract idea of determining product recommendations:
storing first identification information associated with a first item purchased by a first user at a first website of a fist merchant, the first identification information being obtained electronically from one or more first servers that provide the first website;
storing second identification information associated with a second item purchased by the first user at a second website of a second merchant, the second merchant being a different merchant than the first merchant, the second website being a different website than the first website, the second identification information being obtained electronically from one or more second servers that provide the second website, and each of the one or more second servers being a different server than each of the one or more first servers;
determining, based upon the first web browsing data and based upon the first identification information, a first suggested item for purchase by the first user;
making available for viewing, by another user, the first identification information while keeping hidden, from the another user, the second identification information.
making available for viewing, by the another user, one or more suggestions of what not to purchase for the user.

The recited limitations above set forth the process for determining recommendations based on previous purchases and web browsing data. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as:
a processing system including a processor;
a memory that stores executable;
a personal inventory database;
receiving first web browsing data based upon monitoring first web browsing of the first user, the monitoring the first web browsing being performed by another device;
an artificial intelligence process having previously been trained using prior purchase history of other users;
transmitting an identification of the first suggested item to the another device that performs the monitoring to facilitate a presentation of the identification of the first suggested item to the first user, the presentation comprising an audio presentation.

Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The specification disclose the processor as being referred to substantially any computing processing unit, and the memory as being substantially any other information storage component (specification: [0152-0154]). It is further disclosed that the disclosed subject matter can be practiced with any computer system configuration, including well-known devices, such as PDA, smartphones, personal computers, etc. (specification: [0144]). As such, it can be determined that the use of any computing components merely serve to provide the abstract idea a general link to a particular technical environment, and are not integral to the steps of the claim. The monitoring of the web browsing data represents mere data gathering. The claims are not disclose how the web browsing is monitored, but only that the data is received. Furthermore, as disclosed, the monitoring of web browsing is merely an online equivalent of browsing products. The claims recite artificial intelligence, but the artificial intelligence is not active in the claims, and is merely applied to the abstract idea. The claims are not directed to the artificial intelligence process, and do not recite any active elements to it. Specification paragraphs [0091] and [0146] disclose employing an artificial intelligence, but do not recite how the artificial intelligence functions, and as such, it is interpreted that the artificial intelligence is any known AI algorithm that is simply applied to the instant claims.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).


Step 2B:
Taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 1 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving first web browsing…, etc.), performing repetitive calculations (determining a first suggested item…, etc.), and storing and retrieving information in memory (storing first identification information…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 21 (non-transitory machine-readable medium) and independent claim 26 (method), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 21 and 26 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (device). As such, claims 21 and 26 are rejected for at least similar rationale as discussed above.

Dependent claims 2-6, 8-12, 22-25, and 27-29 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for determining the suggested item. Thus, each of claims 2-6, 8-12, 22-25, and 27-29 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-6, 8-12, 22-25, and 27-29 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 21, and 26.


Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art:
Upon review of the evidence at hand, it is hereby conclude that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of Applicant’s invention.

The most pertinent prior art made of record include McGovern (US 20140067596 A1), Jojic (US 20130103634 A1), Xie (US 20180218428 A1), and PTO-892 Reference U.

McGovern discloses a system for recommending products and services to users using items purchased by a consumer and from other similar consumers. Purchase history information is collected from various merchant servers, including monitoring items viewed, in order to determine items to recommend. Notably, however, McGovern does not disclose displaying the first identification information to another user, or providing suggestions of what not to purchase.

Jojic discloses a recommendation system that determines what items to recommend based on items that are known to be liked by the users. Jojic also discloses where another application server monitors the user viewing habits that then formats and inserts the recommendations for display. Notably, however, Jojic does not disclose displaying the first identification information to another user, or providing suggestions of what not to purchase.
Xie discloses a system for training models to recommend items to a user when the user has an interaction with an online retailer and a second item. A model is trained with previous data and determines recommendations, including displaying a first item purchased by a first user as a recommendation to another user if the another user views a page of a second item that was bought with the first item by the first user. Notably, however, Xie does not disclose providing suggestions of what not to purchase.

PTO-892 Reference U discloses a recommendation system combining collaborative filtering and clustering. A divisive hierarchical clustering technique is developed for categorical data which automatically determines the number of clusters to meet the challenges of high-dimensionality to yield a good customer segmentation. Preferences of a group of similar users can be used to determine recommendations. Notably, however, PTO-892 Reference U does not disclose displaying the first identification information to another user, or providing suggestions of what not to purchase.

In addition, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art, because any combination of the evidence at hand for the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from the Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above, and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Notably, however, the claims remain rejected under 35 U.S.C. 101. These rejections must also be overcome.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625